Independent claim 1 is objected to because “wherein the fin is formed in a recess” (lines 9-10) is incorrect.  Fig. 4E’s fin 125’ is not formed in recess 1252r.  Such should read “wherein a recess is formed in the protrusion” (as per the specification at the sentence bridging pages 11-12).  Correction is required.  Claims 2 and 3 depend on claim 1 and are thus similarly objected to. 

Claims 1-3 will be allowed if independent claim 1 is corrected as set forth above.

  	This application is in condition for allowance except for the above formal matter.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.  The applicant should not file an amendment adding any claims because such an amendment will not be entered.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.




/MARK V PRENTY/Primary Examiner, Art Unit 2814